DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Claims 13 and 20 comprise structures where the heteroatoms and groups are not clearly printed.   Clearer structure should be provided in the next claim amendment.
Also, more specifically in compounds 80, 82, 84, 85, and 87, bonding lines to Ph groups are not clearly printed.  In claim 20, the right-side methyl group is unclear and not fully attached to the phenyl as printed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are included in the rejection(s) based upon their respective dependence upon a rejected claim.
Independent claim 1 recites “a compound of two or more selected from them, a mixture of two or more selected from them, or oxides thereof”.  The word “them” is considered indefinite, because it is unclear if “them” refers to the listed materials of the electrodes or other components.  Also, “oxides thereof” is considered indefinite, because it is unclear if the oxide is of the materials listed for the electrodes of if the oxide may also be of the compound of two or more or the mixture of two more.  Clarification and/or correction are required.
In claims 1 and 14, the limitation “Ar1 is optionally bonded to an adjacent group to form a ring”, but it is unclear which groups are considered “adjacent” to Ar1 since Ar1 is a single group.  Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 recites Z1 and Z2 are each independently NAr1 or O, but parent claim 1 recites both of Z1 and Z2  can not be selected as O.   Claim 6 appears to provide for a selection that is outside the scope of independent claim 1, upon which claim 6 depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 of copending Application No. 16/226,817 (reference application) in view of US 2003/0234608 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘817 also claims a compound for an emitting layer of a device having a diindolocarbazole group comprising compounds the same as claimed within the formula.  Properties (e.g., emission type and wavelength of emission) claimed for instant compounds are considered inherent to same compounds within the disclosure of ‘817 compounds.  While ‘817 does not claim specific materials for the first and second electrodes of the device, ‘608 teaches in analogous art a cathode layer may be formed of LiF/Ca, Al, or Mg among others (see par. 58) and an anode may be formed of at least indium tin oxide, indium zinc oxide, Ni, Au, Ir, Al or Ag (see par. 61-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device having a boron-based derivative according to US ‘817 and to have further specifically claimed materials comprising the anode and cathode electrodes of the device as taught by US 2003/0234608 A1, because one would expect the electrode materials taught by ‘608 to be similarly useful in a device according to ‘817 with a predictable result and a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 of copending Application No. 16/226,817  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘817 sets forth compounds of Formula 1 for an emission layer where K1 may be boron and Y1 and Y2 are independently O, S, or NR52.  A substituent group may specifically be a diindolocarbazole group of Formula 2E per instant group Formula 2.  Therefore, given the overlap between the present claims and the copending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by copending Application No. 16/226,817 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahn, Dae Hyun, Jee Hyun Maeng, Hyuna Lee, Hanjong Yoo, Raju Lampande, Ju Young Lee, and Jang Hyuk Kwon. "Rigid Oxygen‐Bridged Boron‐Based Blue Thermally Activated Delayed Fluorescence Emitter for Organic Light‐Emitting Diode: Approach towards Satisfying High Efficiency and Long Lifetime Together." Advanced Optical Materials 8, no. 11 (2020): 2000102 teaches boron-containing derivatives for light emitting devices. The derivative differs from the instant Formula 1 compounds in that there are oxygen atoms corresponding to both of instant Z1 and Z2, which is not permitted in instant Formula 1.
Ahn, Dae Hyun, Hyuna Lee, Si Woo Kim, Durai Karthik, Jungsub Lee, Hyein Jeong, Ju Young Lee, and Jang Hyuk Kwon. "Highly twisted donor–acceptor boron emitter and high triplet host material for highly efficient blue thermally activated delayed fluorescent device." ACS applied materials & interfaces 11, no. 16 (2019): 14909-14916 teaches boron-containing derivatives for light emitting devices.
Kothavale, Shantaram S., and Jun Yeob Lee. "Three‐and four‐coordinate, boron‐based, thermally activated delayed fluorescent emitters." Advanced Optical Materials 8, no. 22 (2020): 2000922 teaches boron-based derivatives for a light emitting device.
Parham et al. (US 2009/0295275 A1) teaches polyheterocyclic derivatives for an organic electronic device (see par. 16-18).
Kim et al. (US 7,452,615 B2) teaches diindolocarbazole derivatives for organic light emitting devices (see abstract).
The references are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786